Title: To James Madison from Alexander von Humboldt, 13 November 1813
From: Humboldt, Alexander von
To: Madison, James


        
          Monsieur le President,
          Paris ce 13 Nov 1813.
        
        Un jeune Americain plein d’esprit et d’amabilité Mr Dickins veut bien se charger de ces lignes pour Votre Excellence. Malgré l’interet dont Elle [sic] a daigné m’honorer pendant mon séjour a Washington, je n’oserois incommoder de nouveau le President des Etats Unis, s’il ne s’agissoit que de présenter l’hommage de mon admiration respectueuse au chef de la grande confederation americaine, au citoyen, ami des sciences et des hommes qui les cultivent! J’ai un autre interet qui tient aux Sentimens de l’amitié. J’ose recommander de nouveau à Votre Excellence le Consul americain Mr Warden. Nous savons que des bruits sinistres se sont répandus contre lui. Il ne m’appartient pas de les scruter, mais Mr Berthollet, Mr Gay Lussac, le General Lafayette et tant de personnes respectables de ce pays le connoissent comme moi, comme un homme simple, adonné aux sciences et incapable d’indelicatesse. Que je serois heureux si je pouvois penser que la voix d’un pauvre voyageur de l’Orenoque puisse être de quelque poids auprès de Votre Excellence! Je La supplie d’agreér l’expression de mon profond respect, et de la vive reconnoissance avec laquelle je serai toute ma vie Monsieur le President Votre trés humble et tres obeissant serviteur
        
          Humboldt
        
       
        CONDENSED TRANSLATION
        A spirited and amiable young American, Mr. Dickins, has agreed to take charge of these lines for JM. Despite the interest with which JM honored Humboldt during his stay in Washington, would not dare to trouble the President again, if it were only to present his respects to the chief of the great American confederation, the friend of the sciences and of the men who cultivate them! Has another interest related to friendship. Again recommends to JM the American consul Mr. Warden. Knows that some sinister rumors have been spread against Warden. It is not Humboldt’s business to examine them, but Mr. Berthollet, Mr. Gay Lussac, General Lafayette, and many other respectable persons in France know Warden, as does Humboldt, to be a simple man, devoted to the sciences and incapable of indelicacy. Would be very happy to think that the voice of a poor traveler of the Orinoco could have some weight with JM!
      